DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8-11, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, each claim recites the limitation of “the at least one amplitude characteristic” therein. This recitation renders the scope of each claim as indefinite because it is unclear if the “at least one measurement” in either claim is referring the “the at least one amplitude characteristic of the baseline impedance measurement” or “the at least one amplitude characteristic of the post-treatment impedance measurement” in claim 1. Claim 1 clearly establishes two different manners of “at least one amplitude characteristic” thereby leaving question as to if the further limiting in each of claims 2 and 3 is directed either one or both of the “at least one amplitude characteristic” recitations therein. Claims 4-6 are rejected due to their respective dependency on claim 3. Appropriate correction is required
Regarding claim 9, the claim recites the limitation of “the at least one impedance characteristic” therein. This recitation renders the scope of each claim as indefinite because it is unclear if the “at least one measurement” in the claim is referring the “the at least one amplitude characteristic of the baseline impedance measurement” or “the at least one amplitude characteristic of the post-treatment impedance measurement” in either of claims 1/8. Each of claims 1 and 8 clearly establish two different manners of “at least one amplitude characteristic” thereby leaving question as to if the recitation in claim 9 of “the at least one impedance characteristic” is directed either one or both of the “at least one amplitude characteristic” recitations therein. Appropriate correction is required.
Regarding claims 8-11, each claim recites the limitation of “the at least one impedance characteristic” therein. This limitation fails to have proper antecedent basis in the claims given that neither claim neither any of claims 8-11 or parent 1 provide a basis for “the at least one impedance characteristic” therein. Appropriate correction is required.
Regarding claim 10, the claim recites therein that “the at least one impedance characteristic of the post-treatment impedance measurement is one of the same as and greater than the at least one impedance characteristic of the baseline impedance measurement by less than a threshold amount” therein. It is the Examiner’s position that the highlighted claim language above renders the scope of the claim as indefinite because the language of the claim is unclear and confusing as presently drafted. Specifically, the manner of drafting of the claim provides the alternative option of the post-treatment vs. baseline impedance measurement  to be the same as or greater than but continues that either option be “by less than a threshold amount”. Thus, the scope of the claim is taken to be indefinite because the metes and bounds of protection sought cannot be reasonably determined given that it is unclear how the post-treatment and baseline impedance measurements can be “the same … by less than a threshold amount”. The Examiner respectfully suggests that Applicant amend the claim to clarify the two alternative options in that the measurements are the same as one another, or that the post-treatment measurement is greater than the baseline measurement by the threshold amount.
Regarding claim 14, the claim recites the limitation there is an indication of insufficient lesion formation “when the average peak-to-peak amplitude of the post-treatment impedance measurement is one of the same as and greater than the average peak-to-peak amplitude of the baseline impedance by the threshold amount”. 
It is the Examiner’s position that the highlighted claim language above renders the scope of the claim as indefinite because the language of the claim is unclear and confusing as presently drafted. Specifically, the manner of drafting of the claim provides the alternative option of the average post-treatment vs. baseline impedance measurement  to be the same as or greater than but continues that either option be “by the threshold amount”. Thus, the scope of the claim is taken to be indefinite because the metes and bounds of protection sought cannot be reasonably determined given that it is unclear how the post-treatment and baseline impedance measurements can be “the same … by a threshold amount”. The Examiner respectfully suggests that Applicant amend the claim to clarify the two alternative options in that the measurements are the same as one another, or that the post-treatment measurement is greater than the baseline measurement by the threshold amount. Claim 15 is rejected due to its dependency on claim 14. Appropriate correction is required.
Regarding claims 17 and 19, each claim recites substantially similar language as noted in the rejection of claim 14 above. As such, each of claims 17 and 19 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 and 20 is rejected due to their respective dependency on claims 17 and 19. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pappone (US Pat. Pub. 2007/0062547 A1).
Regarding claim 1, Pappone discloses a method of assessing lesion formation, the method comprising: recording a baseline impedance measurement from an area of tissue with a medical device (see figures 4A/B and [0040]-[0041] providing for the pre-ablation impedance sensing), ablating the area of tissue with the medical device (see step 202 disclosing the starting of ablation), recording a post-treatment impedance measurement from the area of tissue with the medical device (measuring of the current impedance at step 204 as in [0040]-[0041]), identifying at least one amplitude characteristic of the baseline impedance measurement and identifying at least one amplitude characteristic of the post-treatment impedance measurement (via the comparison in step 206; such would include the comparison of an amplitude characteristic), comparing the at least one amplitude characteristic of the baseline impedance measurement and the at least one amplitude characteristic of the post-treatment impedance measurement (via the comparison in step 206), generating an indication of efficacy based on the comparison, the indication of efficacy being one of sufficient lesion formation and insufficient lesion formation (Step 208 providing for an indication of efficacy based on whether the ablation is continued or stopper), and re-ablating the area of tissue if the indication of efficacy is insufficient lesion formation (continuing ablation as in [0040]-[0041] if a desired decrease is not achieved).
	Regarding claim 2, Pappone provides that the at least one amplitude characteristic is a peak-to- peak amplitude (see, for example, [0040] providing for the amplitude of impedance measurement with such being from a low point taken as a first peak to a high point at a second peak). 
	Regarding claim 7, Pappone provides that the medical device includes at least one impedance sensing electrode (see, for example, [0024] providing that the ablation electrode is also used for impedance sensing), each of the baseline impedance measurement and the post-treatment impedance measurement being recorded by the at least one impedance sensing electrode (in view of the functionality in [0024] and the sensing in [0040]/[0041]).
Regarding claim 8, Pappone provides that the indication of efficacy is sufficient lesion formation when the at least one amplitude characteristic of the post-treatment impedance measurement is less than the at least one impedance characteristic of the baseline impedance measurement by at least a threshold amount (see [0040] discussing the decrease in impedance amplitude by a desired amount).
	Regarding claim 10, Pappone provides that the indication of efficacy is insufficient lesion formation when the at least one impedance characteristic of the post-treatment impedance measurement is one of the same as and greater than the at least one impedance characteristic of the baseline impedance measurement by less than a threshold amount (see [0040] with an indication of no impedance drop or a higher amount being an indication to continue ablation).
	Regarding claim 11, Pappone provides that the medical device is part of a medical system, the medical system including a control unit (ablation device as in [0024] being part of a system as in [0018] with a controller as per [0018] disclosing “a control can be programmed”), the control unit: identifying the at least one impedance characteristic of the baseline impedance measurement and identifying the at least one amplitude characteristic of the post-treatment impedance measurement; comparing the at least one amplitude characteristic of the baseline impedance measurement and the at least one amplitude characteristic of the post-treatment impedance measurement; and generating an indication of efficacy based on the comparison, the indication of efficacy being one of sufficient lesion formation and insufficient lesion formation (see [0018] providing that the control provides for the automatic operating).
	Regarding claim 16, Pappone provides for a medical system for assessing lesion formation, the medical system comprising: a medical device having at least one impedance sensing electrode and a treatment element (see [0024] contemplating a treatment device that can include a sensing electrode), the medical device being configured to ablate an area of tissue (via the ablation discussed in [0024]), and a control unit in communication with the medical device, the control unit including processing circuity (see [0018] providing for the control therein) configured to: recording a baseline impedance measurement from the area of tissue (see figures 4A/B and [0040]-[0041] providing for the pre-ablation impedance sensing), record a post-treatment impedance measurement from the area of tissue (measuring of the current impedance at step 204 as in [0040]-[0041]), identify at least one amplitude characteristic of the baseline impedance measurement and identify at least one amplitude characteristic of the post-treatment impedance measurement (via the comparison in step 206; such would include the comparison of an amplitude characteristic), compare the at least one amplitude characteristic of the baseline impedance measurement and the at least one amplitude characteristic of the post-treatment impedance measurement (via the comparison in step 206), and generate an indication of efficacy based on the comparison, the indication of efficacy being one of sufficient lesion formation and insufficient lesion formation.
Regarding claim 17, Pappone provides that the at least one amplitude characteristic is a peak-to-peak amplitude (see, for example, [0040] providing for the amplitude of impedance measurement with such being from a low point taken as a first peak to a high point at a second peak), the indication of efficacy being: sufficient lesion formation when the peak-to-peak amplitude of the post-treatment impedance measurement is less than the peak-to-peak amplitude of the baseline impedance measurement by at least a threshold amount (see [0040] and [0041]), and insufficient lesion formation when the peak-to-peak amplitude of the post-treatment impedance measurement is one of the same as or greater than the peak-to-peak amplitude of the baseline impedance measurement by the threshold amount (Step 208 providing for an indication of efficacy based on whether the ablation is continued or stopped).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pappone (US Pat. Pub. 2007/0062547 A1).
	Regarding claims 9 and 18, while Pappone contemplates a threshold amount of 3 or 5% (See [0040]), Pappone fails to provide that the threshold amount is approximately 50%. It is, however, the Examiner’s position that the selection of a threshold amount of approximately 50% would have been obvious to one having ordinary skill in the art at the time of filing since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Specifically, Pappone generally provides that a threshold amount of 5% is sufficient to determine a condition sufficient for stopping ablative power delivery. Thus, the selection of a greater threshold amount would reasonably be expected by one of ordinary skill to also be sufficient to indicate sufficient ablation so as to ensure complete treatment of a target area.
Claims 3-6, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pappone (US Pat. Pub. 2007/0062547 A1) further in view of Afonso et al. (US Pat. Pub. 2012/0029504 A1).
Regarding claims 3-6, Pappone, while providing for the use of an impedance measurement, fails to provide that the at least one amplitude characteristic is an average peak-to-peak amplitude over a measurement time. Afonso provides for a similar system that functions to monitor lesion formation wherein the system utilizes either instantaneous impedance measurements or average impedance measurements (see [0049]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an average impedance measurement over a period of time as in Afonso as the impedance measurement in Pappone to provide for a known alternative manner of sensing impedance value pre- and post-ablation. The use of an average impedance can provide the advantage of reducing the effects of single, instantaneous measurements that can include outlying values due to, for instance, lose of contact during cardiac motion. With respect to the time periods set forth in claims 4-6, the Examiner is of the position that each of these values represent known sensing periods in the art that would have been obvious to one of ordinary skill in the art to try during the averaging of the impedance measurements in view of the teaching of Afonso. The Examiner readily believes that these time periods values would be readily expected by one of ordinary skill to work equally well as one another and with a reasonable expectation of success. Furthermore, the Examiner has failed to find any specific criticality or unexpected results associated with either end of the range of measurement periods that would render the use of such a non-obvious in view of the averaging taught in Afonso.
Regarding claim 14, Pappone provides for a method of assessing lesion formation, the method comprising: record a baseline impedance measurement from an area of tissue with at least one impedance sensing electrode of a medical device (see figures 4A/B and [0040]-[0041] providing for the pre-ablation impedance sensing; see also [0024] providing for the use of an electrode), ablating the area of tissue with a treatment element of the medical device (see step 202 disclosing the starting of ablation), recording a post-treatment impedance measurement from the area of tissue with the at least one impedance sensing electrode (measuring of the current impedance at step 204 as in [0040]-[0041]), identifying, with processing circuitry of a control unit that is in communication with the medical device, a peak-to-peak amplitude of the baseline impedance measurement over time and identifying, with the processing circuitry, a peak-to-peak amplitude of the post-treatment impedance measurement over time (via the comparison in step 206; such would include the comparison of an amplitude characteristic), comparing, with the processing circuitry, the peak-to-peak amplitude of the baseline impedance measurement and the peak-to-peak amplitude of the post-treatment impedance measurement (via the comparison in step 206), generating, with the processing circuitry, an indication of efficacy based on the comparison, the indication of efficacy being: sufficient lesion formation when the peak-to-peak amplitude of the post- treatment impedance measurement is less than the peak-to-peak amplitude of the baseline impedance measurement by at least a threshold amount; and insufficient lesion formation when the peak-to-peak amplitude of the post-treatment impedance measurement is one of the same as and greater than the peak- to-peak amplitude of the baseline impedance measurement by the threshold amount (Step 208 providing for an indication of efficacy based on whether the ablation is continued or stopped), and re-ablating the area of tissue with the treatment element if the indication of efficacy is insufficient lesion formation (continuing ablation as in [0040]-[0041] if a desired decrease is not achieved).
Pappone, while providing for the use of a peak-to-peak impedance measurement (see, for example, [0040] providing for the amplitude of impedance measurement with such being from a low point taken as a first peak to a high point at a second peak), fails to provide that the at least one amplitude characteristic is an average peak-to-peak amplitude over a measurement time. Afonso provides for a similar system that functions to monitor lesion formation wherein the system utilizes either instantaneous impedance measurements or average impedance measurements (see [0049]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an average impedance measurement over a period of time as in Afonso as the impedance measurement in Pappone to provide for a known alternative manner of sensing impedance value pre- and post-ablation. The use of an average impedance can provide the advantage of reducing the effects of single, instantaneous measurements that can include outlying values due to, for instance, loss of contact during cardiac motion. 
Regarding claim 19, while Pappone provides that the at least one amplitude characteristic is peak-to-peak amplitude in the rejection of claim 17, and for the rejection of claim 17 to provide for the various recited indications of efficacy with respect to the peak-to-peak amplitude, Pappone fails to provide that such is specifically an average peak-to-peak amplitude.
Afonso provides for a similar system that functions to monitor lesion formation wherein the system utilizes either instantaneous impedance measurements or average impedance measurements (see [0049]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an average impedance measurement over a period of time as in Afonso as the impedance measurement in Pappone to provide for a known alternative manner of sensing impedance value pre- and post-ablation. The use of an average impedance can provide the advantage of reducing the effects of single, instantaneous measurements that can include outlying values due to, for instance, loss of contact during cardiac motion. 
	Regarding claims 15 and 20, while Pappone contemplates a threshold amount of 3 or 5% (See [0040]), Pappone fails to provide that the threshold amount is approximately 50%. It is, however, the Examiner’s position that the selection of a threshold amount of approximately 50% would have been obvious to one having ordinary skill in the art at the time of filing since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Specifically, Pappone generally provides that a threshold amount of 5% is sufficient to determine a condition sufficient for stopping ablative power delivery. Thus, the selection of a greater threshold amount would reasonably be expected by one of ordinary skill to also be sufficient to indicate sufficient ablation so as to ensure complete treatment of a target area.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pappone (US Pat. Pub. 2007/0062547 A1) as applied to claim 11 above, and further in view of Pearson et al. (US Pat. Pub. 2003/0130711 A1).
Regarding claims 12 and 13, while Pappone contemplates the use of various ablation systems, and specifically contemplates RF and Laser ablation, Pappone fails to contemplate the use in a cryoablation system (per claim 12) or an electroporation system (per claim 13). Pearson, contemplates the use of impedance measurements for controlling an ablation procedure (see ABSTRACT) and specifically contemplates overlapping modalities with Pappone (RF and Laser as in [0073]) and further contemplates cryo-ablation and electroporation (Again [0073]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized either a cryoablation or electroporation system as the ablative system in Pappone in view of the teaching of Pearson. Pappone itself is non-limiting in the type of ablation system, and Pearson provides that impedance control is a well-known control modality for both cryoablation and electroporation systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Avitall (US Pat. Pub. 2018/0310978 A1) contemplates a system and method for providing an ablative treatment where the device provides for pre- and post-ablation impedance measurements for control of the treatment (See ABSTRACT, figures 9-10, [0085]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794